DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wrap retaining assembly mounted to the first arm”, as recited in Claim 9, the “first hydraulic circuit” and the “second hydraulic circuit”, as recited in Claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “linkage system movably coupling the saw to the saw housing and configured to move the saw along an arcuate path”, as recited in Claim 1; 
The “first actuation assembly configured to drive the movement of the saw along the arcuate path”, as recited in Claim 4;
The “wrap retaining assembly configured to retain the bale wrap of the bale”, as recited in Claims 7 and 18;
The “first actuation assembly for actuating the wrap cutting assembly”, as recited in Claim 10;
The “second actuation assembly for actuating the wrap retaining assembly”, as recited in Claim 10;
The “arm actuation device configured to move at least one of the first arm and second arm between a lowered position and a raised position”, as recited in Claim 12;
The “linkage system movably coupling the saw to the saw housing”, as recited in Claim 15; and 
The “wrap retainer configured to capture and retain a swept portion of the bale wrap”, as recited in Claim 16.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites, “The bale wrap cutting and retaining apparatus of claim 7, wherein the wrap retaining assembly is mounted to the first arm.”  As noted above, the Drawings fail to show the wrap retaining assembly being mounted to the first arm with the bale wrap cutting assembly, which is recited in Claim 7 as also being mounted to the first arm.  While the Specification provides the exact words of this claim, there is no further explanation as to how both the wrap retaining assembly and the bale wrap cutting assembly could be mounted on the same arm.  Moreover, given the structures of the wrap retaining assembly and the bale wrap cutting assembly, it is unclear as to how both structures could be placed on the same arm and yet perform their recited functions.   Without any Drawings or written disclosure as to how this configuration can be achieved, the scope of Claim 9 is unclear or Claim 9 fails to comply with the written description requirement.  
Claim 11 recites, “The bale wrap cutting and retaining apparatus of claim 10, further comprising a selector valve, wherein each of the first actuation assembly and second actuation assembly are coupled to the selector valve.”  Claim 10 introduces the first and second actuation assemblies but only defines them in functional terms (i.e., “a first actuation assembly for actuating the wrap cutting assembly” and a “second actuation assembly for actuating the wrap retaining assembly”).  Because the first and second actuation assemblies could be any type of actuator (i.e., electric, electro-mechanical, pneumatic, hydraulic, etc.) it is unclear as to how a “selector valve” would be operable with an electrical actuator when the term “valve” is understood to be a structure that controls the passage of a fluid.
Claim 13 recites, “The bale wrap cutting and retaining apparatus of claim 12, further comprising a first hydraulic circuit configured to control the simultaneous operation of the first actuation assembly and the second actuation assembly and a second hydraulic circuit configured to control the operation of the arm actuation device.”  The Specification states that the first and second hydraulic circuits are “not shown” (see paragraph [0037].)  In addition, the Specification fails to describe any components that comprise the hydraulic circuit.  As such, the scope of these terms, and therefore, Claim 13, cannot be ascertained.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 7-8, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz et al., US 2018/0016049.
With regard to Claim 7, Schmitz discloses a bale wrap cutting and retaining apparatus for use with a bale (10, Figs. 1-14, [0027]-[0052]) comprising: 
a frame (16, Figs. 1-4); 
a first arm (21) mounted to the frame; 
a second arm (20) mounted to the frame, the first arm and second arm defining a bay therebetween configured to receive the bale (Figs. 5-10); 
a wrap cutting assembly (31, 34) configured to cut a bale wrap of the bale, the wrap cutting assembly mounted to the first arm and comprising a saw (34) configured to move relative to the first arm (via 23, 24, 25); and 
a wrap retaining assembly (28, 29, 30) configured to retain the bale wrap (38) of the bale (Fig. 10).
With regard to Claim 8, Schmitz discloses wherein the wrap retaining assembly is mounted to the second arm (wrap retaining assembly (28) is mounted on the second arm (20) as shown in Figs. 1-4).
With regard to Claim 10, Schmitz discloses a first actuation assembly for actuating the wrap cutting assembly (23, 24, 25) and a second actuation assembly for actuating the wrap retaining assembly (22, 24, 25, 30, Figs. 1-4).
With regard to Claim 16, Schmitz discloses wherein the wrap retaining assembly (28) comprises at least one wrap retainer (29) configured to capture and retain a swept portion of the bale wrap (Fig. 10).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over van Nus et al., US 10,863,677, in view of Schmitz et al., US 2018/0016049, and Henrickson, US 8,261,455.
With regard to Claims 1-4, 6-7, 14-15, and 18, van Nus discloses a bale wrap cutting and retaining apparatus and method of using the apparatus (1000, Figs. 1-6, C3, L17 – C11, L67) that includes:
a frame (1020, Figs. 1-4); 
a first arm (1056, 1157, 1158, 1159, 1160) mounted to the frame; 
a second arm (1124) mounted to the frame, the first arm and second arm defining a bay therebetween configured to receive the bale (1323); 
a wrap cutting assembly (1050, 1052, 1054) configured to cut a bale wrap of the bale (C5, L21 – C6, L9), the wrap cutting assembly mounted to the first arm and comprising a saw (1052); and 
a wrap retaining assembly (1040) configured to retain the bale wrap of the bale (C5, L7-20).
b)	Van Nus fails to teach the saw moving relative to the first arm in an arcuate path.  
As described above with regard to Claim 7, Schmitz discloses a wrap cutting assembly (31, 34) configured to cut a bale wrap of the bale, the wrap cutting assembly mounted to the first arm (21), and a wrap retaining assembly (28, 29, 30) configured to retain the bale wrap (38) of the bale (Fig. 10), the wrap retaining assembly mounted to the second arm (20), the wrap cutting assembly including a saw (34) that moves relative to the first arm (via 23, 24, 25).
Henrickson discloses a toothed, saw tool (32, Figs. 1-36, C6, L12 – C22, L23) that is mounted in a housing (136, 236, 336, 436, Figs. 1-4) with a connection portion (324, Fig. 3, C10, L60 – C11, L49), the saw tool also having a linkage system (140, 150, 330, 328) that includes a pivot bar (322) that is pivotably coupled to the saw at the distal end (322b, 342) using a pin (Figs. 3A-3B) and pivotably coupled to the connection portion at the proximal end (322a) using a pin (Figs. 3A-3B), a first actuation assembly that drives the movement of the saw along an arcuate path (148, C6, L12-63), and a saw shield (144), wherein the linkage causes the saw (32) to move along an arcuate path (Figs. 3A-3B, C11, L41-49).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the van Nus apparatus and method such that the saw associated with the wrap cutting assembly was movable relative 
With regard to Claim 5, van Nus teaches the use of hydraulic cylinders and hoses to move the first arms (C5, L65 – C6, L9, which incorporates by reference US application 15/233,626, now US 10,506,763, issued to Sargent et al., which provides these specific teachings in C5, L10-30).  Henrickson also teaches that his saw tool could be driven by any driver input including any type of linear actuators (C6, L12-26).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify the van Nus/Schmitz/Henrickson wrap cutting apparatus such that the first actuation assembly of the saw was a hydraulic cylinder and pair of hydraulic hoses because this type of linear actuator is well known an often used in agricultural apparatus to cause movements of various pieces of equipment (e.g., as taught by van Nus) and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.   
With regard to Claim 8, van Nus discloses wherein the wrap retaining assembly is mounted to the second arm (wrap retaining assembly (1040) is mounted on the second arm (112420) as shown in Figs. 1A-1B).



f)	With regard to Claims 11-13, van Nus (and the Sargent reference that is incorporated by reference) describe an arm hydraulic circuits, selector valves, and a hydraulic arm actuation device (van Nus – (1062); Sargent – (62), C4, L67 – C6, L20). 	
g)	With regard to Claims 16, 17, 19, and 20, van Nus discloses wherein the wrap retaining assembly and method (1040) comprises at least one wrap retainer (1448) having a plate (1442) and hook, the wrap retainer being configured to capture and retain a swept portion of the bale wrap (C5, L7-20), a movable shuttle  (1472) to which the retainer plate is coupled (Figs. 5A-5D), and the method including capturing and retaining a swept portion of the bale wrap (C5, L7-20) and removing the bale wrap from the bale site (C8, L38-52).
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1, 4, 7, 10, and 11 of U.S. Patent No. 10,863,677 (van Nus) and/or Claims 1, 2, 10, and 14 of U.S. Patent No. 10,506,763 (Sargent) in view of Schmitz and Henrickson.  Similarly to the claims of the present application, Van Nus and Sargent teach a bale wrap cutting and retaining apparatus that includes a wrap cutting assembly having a saw 
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references describe bale wrap cutting and retaining apparatuses:  US 8,528,843, and US 2013/0149082.
The following references describe reciprocating saws that move in an arcuate path using linkage systems:  US 1,697,497, and US 3,016,933
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652